t c memo united_states tax_court robert james jaffe petitioner v commissioner of internal revenue respondent docket no filed date robert james jaffe pro_se jonathan h sloat for respondent memorandum findings_of_fact and opinion goeke judge respondent denied in part petitioner’s request under section for abatement of interest on his federal_income_tax deficiencies for and the issue for unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure decision is whether respondent’s denial was an abuse_of_discretion because we decide that respondent was not required to notify petitioner of a tefra_audit respondent is not required to offer petitioner a consistent settlement and respondent did not err or delay in performing a ministerial_act we hold that it was not an abuse_of_discretion findings_of_fact some of the facts are stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in woodland hills california on his federal_income_tax return petitioner reported a loss of dollar_figure attributable to his investment in a partnership called asher associates asher on his federal_income_tax return petitioner reported a loss of dollar_figure on schedule e supplemental income and loss attributable to asher asher was a limited_partner in wilshire west associates wilshire one of coal_tax shelter partnerships or joint ventures swanton programs created by norman swanton mr swanton in mr wilshire and other swanton partnerships were formed after the enactment of the tax equity and fiscal responsibility act of tefra publaw_97_248 secs a 96_stat_648 and are subject_to the partnership rules of tefra the remaining swanton partnerships were formed before the enactment of tefra swanton cofounded the swanton corp a delaware corporation headquartered in new york which promoted the swanton programs on date respondent issued a notice of beginning of administrative_proceeding nbap to asher with respect to respondent’s examination of wilshire under the audit procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 secs a 96_stat_648 as a result of respondent’s examination of the swanton programs respondent recommended that the department of justice doj criminally prosecute mr swanton during the criminal investigation respondent suspended civil activity with respect to the swanton programs eventually the period of limitations for criminal prosecution of mr swanton expired on date petitioner’s income_tax returns were identified by respondent and placed in suspense mode pending the outcome of the swanton program litigation this was done in accordance with internal_revenue_service irs procedures regarding taxpayers involved with a tefra partnership under examination on date respondent issued wilshire a for a more detailed discussion of the swanton programs see kelley v commissioner tcmemo_1993_495 respondent’s records of the swanton programs were destroyed in the terrorist attack on the world trade center on date we have accepted the uncontradicted testimony from an internal_revenue_service irs attorney who worked on the cases regarding certain details of the events surrounding the litigation and settlement of the swanton programs notice of final_partnership_administrative_adjustment fpaa with respect to its and years on date respondent issued an fpaa to asher with respect to each of wilshire’s and years on date wilshire filed a petition with this court with respect to its fpaa in date moira sullivan ms sullivan an irs attorney was assigned to work on the swanton programs in date ms sullivan and counsel representing the tefra swanton programs reached a basis of settlement negotiations regarding the terms of this settlement continued until date the final terms of settlement allowed the investors to deduct half their cash investments and subjected them to increased interest under sec_6621 in addition the settlement required the consent of all the wilshire investors one wilshire investor refused to consent to the settlement and eventually separate closing agreements were prepared for each wilshire partner trials for the pre-tefra swanton programs began in the tax_court in and were completed in late 92_tc_1349 kelley v commissioner tcmemo_1993_495 respondent filed his final brief in the pre- tefra tax_court litigation on date respondent the tax_court docket entry sheet for kelley v commissioner supra docket no shows this date respondent filed a notice of intent not to file a surrebuttal brief on date suspended the implementation of the basis of settlement for the tefra swanton programs until the litigation phase of the pre- tefra cases had concluded asher’s tax_matters_partner tmp signed a closing_agreement with respect to asher’s tax_liabilities on date it was countersigned by respondent on date on date respondent sent petitioner a letter explaining that the examination of wilshire had been completed respondent also sent petitioner form 4549a-cg income_tax examination changes notice of adjustment notifying petitioner that his taxable_income had been adjusted by dollar_figure and his income had been adjusted by dollar_figure these adjustments resulted in deficiencies of dollar_figure for and dollar_figure for in date petitioner paid the deficiencies on date respondent assessed petitioner’s deficiencies and interest and issued petitioner a letter stating that petitioner owed dollar_figure of sec_6621 interest for also on date respondent issued petitioner a letter stating that he owed dollar_figure of sec_6621 interest for on date petitioner filed form_843 claim_for_refund and request for abatement requesting abatement of the interest that had accrued from to on date respondent issued a letter entitled partial allowance- final_determination notice_of_determination to petitioner in the notice_of_determination respondent granted interest abatement for the period date days after the closing_agreement for asher was signed by asher’s tmp through date the date respondent countersigned the closing_agreement and denied petitioner’s request for interest abatement for the periods date through date and date through date petitioner timely filed a petition in this court requesting review of respondent’s determination to deny in part his request for interest abatement for the period date through date opinion as applicable to the years in question sec_6404 provides that the commissioner may abate all or any part of an assessment of interest on any payment of certain taxes to the extent that any error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs congress amended sec_6404 in to permit abatement of interest for unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 that standard applies only to tax years beginning after date and thus does not apply in the present case id sec_301 during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place 113_tc_145 see also sec_301_6404-2t b temporary proced admin regs fed reg date abatement is available under sec_6404 only for periods after the irs has contacted the taxpayer in writing with respect to the deficiency or payment sec_6404 this court may order an abatement of interest only when the commissioner has abused his discretion in denying a taxpayer’s request to abate interest sec_6404 to show an abuse_of_discretion a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 i respondent’s failure to notify petitioner petitioner argues that it was an abuse_of_discretion for respondent to fail to notify him of his and tax deficiencies until date the tefra procedures require the commissioner to notify certain partners of the beginning and ending of a partnership audit sec_6223 the commissioner is not required to give notice to a partner if the partnership has more than partners and the partner has less than a percent profits interest sec_6223 in the case of an indirect_partner owning an interest in the partnership through a pass-thru_entity the commissioner is required to give notice to such partner in lieu of the pass-thru_entity that would otherwise be entitled to notice if the indirect partner’s name address and profits interest is provided sec_6223 the commissioner’s duty to notify under sec_6223 is triggered only if the names addresses and profits interests of partners and indirect partners are provided to the irs in one of two forms described in sec_6223 they must be furnished either on the tax_return of the partnership being audited or in a statement to the irs that fulfills the requirements of sec_301_6223_c_-1t temporary proced admin regs fed reg date sec_6223 the irs also may use other information that is available to it however it is not required to search its records to obtain information not provided in the forms required by sec_6223 sec_301_6223_c_-1t f temporary proced admin regs supra in this case the irs was required to and did notify asher of the wilshire audit sec_6223 wilshire’s partnership return would have indicated asher’s name address and profits interest and would also have indicated the number of partners that wilshire had nothing in the record indicates that the wilshire partnership return listed the individual asher partners 7the temporary regulations were in effect for the year in issue the commissioner published final regulations effective date sec_301_6223_c_-1 proced admin regs although the irs could have discovered this information using its own records in this case it chose not to as a result petitioner was not entitled to receive personal notification by the irs of the wilshire audit instead asher’s tmp was required to notify petitioner of the partnership level proceedings sec_6223 and h ii consistent settlement issue petitioner next argues that he is entitled to abatement of interest for the same period that the commissioner granted abatement of interest to the taxpayer in beagles v commissioner tcmemo_2003_67 like petitioner the taxpayer in beagles was an indirect investor in wilshire through a second-tier_partnership she requested abatement of interest for the entire period between and the appeals officer granted her request for the period date through date the date on which a closing_agreement was signed by that second-tier_partnership with respect to its and wilshire investments section c requires the commissioner to offer consistent settlement terms to partners with respect to the tax treatment of partnership items petitioner’s liability for increased interest under sec_6621 is not a partnership_item it is instead an affected_item that relates to partnership items but must be determined at the individual level see also hirshfield v united_states aftr 2d ustc par big_number s d n y cf sainte-yves v commissioner tcmemo_2002_158 consequently the requirements of section c do not apply to concessions involving interest abatement 294_f3d_432 2d cir affg 111_tc_198 sainte-yves v commissioner supra therefore section does not require respondent to offer the same terms regarding interest abatement to petitioner that were offered to mrs beagles we review respondent’s actions for abuse_of_discretion petitioner argues that respondent abused his discretion because he did not offer the same terms to him as were offered to mrs beagles petitioner’s position is inconsistent with the principle that respondent reviews each case in light of its specific facts and circumstances however if respondent’s actions with respect to petitioner’s settlement violated the duty_of_consistency which has been recognized by this court in other contexts there is a potential for abuse_of_discretion as stated above the importance of consistency of tax compromises has been previously recognized by this court 74_tc_720 fresoli v commissioner tcmemo_1988_384 avers v commissioner tcmemo_1988_176 however this duty must be balanced against the settlement discretion given to the irs which is at its heart a discretion to treat similarly situated taxpayers differently 28_fedclaims_500 affd without published opinion 26_f3d_138 fed cir see also fresoli v commissioner supra in implementing the balance this court requires the taxpayer to show that other similarly situated taxpayers received more favorable settlements and the irs’ discriminatory selection of it was based on a suspect classification or any irrational or arbitrary classification penn-field indus inc v commissioner supra pincite fresoli v commissioner supra disparate treatment of investors in the same venture is permissible if there is a rational basis for such treatment avers v commissioner supra petitioner has shown that he and mrs beagles invested in similar partnerships but not that the facts regarding abatement were in all respects similar in addition petitioner has not shown that he was denied the same period of interest abatement that mrs beagles received because of discrimination based on an impermissible classification therefore we conclude that petitioner is not entitled to interest abatement on the same terms that mrs beagles was granted interest abatement iii validity of the assessment petitioner argues in his answering brief that respondent was barred by the period of limitations from assessing any_tax against him he claims that respondent was required to assess any_tax within year from the time asher signed the closing_agreement on date ordinarily we would not address a new issue raised on brief however we will briefly address it here because petitioner is a pro_se taxpayer and because there is no merit to the position section f provides that with respect to items becoming nonpartnership_items the period for assessing any_tax imposed by subtitle a which is attributable to such items or any items affected by such items shall not expire before the date which i sec_1 year after the date on which the items become nonpartnership_items the partnership items of a partner become nonpartnership_items when the secretary enters into a settlement agreement with the partner with respect to such items sec_6231 a settlement agreement is not entered into until both the partner and the secretary have signed it therefore the period of limitations began to run on the date respondent countersigned asher’s closing_agreement date and the assessment which was made on date is valid iv was there an abuse_of_discretion we now examine the events of each relevant period in petitioner’s case which are described in the table below activity petitioner files his return petitioner files his return pre-tefra test cases begin in tax_court ms sullivan is assigned to swanton programs tentative basis of settlement is reached for tefra swanton programs respondent files last brief in pre-tefra swanton tax_court litigation final agreement on terms of settlement is reached asher’s tmp signs closing_agreement respondent countersigns asher’s closing_agreement respondent issues notice of adjustment to petitioner date date date date date date date date date date a date through date we held in beagles v commissioner tcmemo_2003_67 that the commissioner was not erroneous or dilatory in performing a ministerial_act with respect to the swanton programs between date and date see also deverna v commissioner tcmemo_2004_80 we will briefly describe the events that support this holding respondent suspended his activity with respect to the swanton programs from date until the period of limitations for criminal prosecution of mr swanton expired because mr swanton was being criminally investigated by doj we have previously held that the delay of a civil matter until resolution of related criminal proceedings is reasonable 113_tc_206 affd 9_fedappx_700 9th cir after the criminal investigation of mr swanton ended litigation in this court for the pre-tefra swanton programs continued until date see 92_tc_1349 kelley v commissioner tcmemo_1993_495 the mere passing of time during the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act because decisions about how to proceed in the litigation phase of a case necessarily involve discretion lee v commissioner t c pincite we therefore conclude as this court did in beagles v commissioner supra that it was not an abuse_of_discretion for respondent to deny abatement of interest for the period date through date beagles v commissioner supra does not provide us with guidance for periods after date because in that case the commissioner granted interest abatement to the taxpayer for the period date through date we therefore must review the events that occurred after date to determine whether respondent abused his discretion b date through date from may to date respondent was involved in litigation before this court concerning the pre-tefra swanton programs in accordance with our holding above it was not an abuse_of_discretion for respondent to deny interest abatement for that period see lee v commissioner supra pincite after the completion of the pre-tefra tax_court litigation ms sullivan negotiated with counsel for the tefra swanton programs regarding the final terms of settlement until date the tefra swanton settlement work was added to ms sullivan’s normal caseload according to her testimony because she was not assisted by any other attorney she could not finalize the terms of settlement while briefing the pre-tefra cases the settlements could have been completed more quickly if more than one person had regularly been working on them arguably respondent made a managerial error when he assigned only one employee to handle the settlement of all of the tefra partnerships this managerial decision contributed to the delay in the resolution of petitioner’s case after the overall settlement was reached under current law sec_6404 would authorize abatement of interest during periods in which the settlement of the wilshire case was delayed as a result of managerial errors however the language added to sec_6404 permitting the abatement of interest for unreasonable errors or delays in performing managerial acts applies only to tax years beginning after date and thus does not apply in the present case taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 for years prior to sec_6404 allows interest abatement only for errors or delays by an officer_or_employee of the irs in performing ministerial acts respondent’s decision to assign only one attorney to the swanton tefra cases was not a ministerial_act because the decision required discretion and judgment see mekulsia v commissioner tcmemo_2003_138 beagles v commissioner supra jacobs v commissioner tcmemo_2000_123 sec_301_6404-2t b examples and temporary proced admin regs fed reg date the settlement negotiations that lasted until date also were not ministerial therefore through date the delay was not due to a ministerial_act however further analysis is necessary in order to determine whether any ministerial errors by respondent contributed to the subsequent delays in petitioner’s case c date through date after the terms of settlement were resolved it took ms sullivan a number of years to send out closing agreements to the wilshire investors because she was attempting to get the consent of all the wilshire investors and settle on the partnership level at some point ms sullivan changed her mind and decided to send an individual closing_agreement to each wilshire investor because mrs sullivan’s implementation of this settlement strategy was not ministerial no abatement is required for the period when she was attempting to obtain unanimous consent from the wilshire partners including from the nonconsenting wilshire investor nothing in the record indicates when ms sullivan made the decision to change the settlement strategy or when she actually sent out the individual closing agreements recently this court held that it was not a ministerial error for respondent to send out closing agreements for a similar swanton partnership as late as date deverna v commissioner tcmemo_2004_80 if an even greater delay were shown a further examination of respondent’s actions after that date would be warranted however petitioner has not presented any evidence from asher’s tmp or otherwise that indicates when respondent sent out asher’s closing_agreement in fact the only date in the record relevant to asher’s closing_agreement is the date asher’s tmp signed it date without more information about when asher’s tmp received the closing_agreement or when ms sullivan sent it out we cannot find that there was a delay by respondent in performing a ministerial_act since the additional delay in this instance was likely the result of the problem with the nonconsenting wilshire partner’s acceptance and the eventual failure of ms sullivan’s settlement strategy therefore it was not an abuse_of_discretion for respondent’s appeals officer to deny interest abatement for the period date through date d date through date after the asher closing_agreement was countersigned respondent adjusted petitioner’s and returns according to the terms of the closing_agreement and on date issued petitioner the notice of adjustment respondent followed regular irs procedures in the processing of petitioner’s notice of adjustment and there is no evidence that respondent was dilatory in performing a ministerial_act during this period we conclude that it was not an abuse_of_discretion for respondent to deny petitioner’s request for interest abatement for the period date through date decision will be entered under rule
